Exhibit 10.1


PURCHASE AND SALE AGREEMENT


This PURCHASE AND SALE AGREEMENT ("Agreement"), dated to be effective this 8th
day of April, 2009, is by and between Sterling Oil & Gas Company ("Seller"), and
J.M. Huber Corporation ("Buyer"). Seller and Buyer are sometimes referred to
individually as a "Party" or collectively as the "Parties."


RECITALS


A.           Seller owns and desires to sell certain oil and gas leasehold
interests located in Sheridan County, Wyoming, as more fully described in
Section 1.0 below.


B.           Buyer desires to purchase such leases upon the terms and conditions
set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller and Buyer agree as follows:


AGREEMENT


1.           Purchase and Sale. Seller agrees to convey to Buyer, and Buyer
agrees to purchase and receive from Seller, all of Seller's right, title and
interest in and to the following (all of which may be collectively referred to
as the "Assets"):


(a)           The oil and gas leases (the "Leases") identified on Exhibit "A"
insofar as the Leases cover those lands (the "Lands") described on such Exhibit,
whether or not the Leases and Lands are correctly described. The term "Leases"
shall include, without limitation, working interests, operating rights, record
title interests, overriding royalty interests, reversionary interests and other
interests or benefits or credits, if any, in and to the Lands and the Leases or
attributable to production therefrom and any other interests in the Leases and
the Lands.


(b)           All agreements and contracts (the "Contracts") relating to the
Leases or oil and gas operations of any kind on the Lands, including, without
limitation, all surface use agreements, operating agreements, water disposal
agreements, easements and rights-of-way agreements, gas gathering agreements,
transportation or shipping agreements, and gas purchase and sale agreements.
Without limiting the foregoing, the term "Contract" includes every contract or
agreement to which Buyer shall become bound or otherwise assume any obligations
thereunder upon Closing (as that term is defined below). All Contracts are
listed on Exhibit "B."


(c)           All permits and other regulatory approvals relating to wells
planned, but not drilled, on the Lands (the "Permits"); and


(d)           The files, records, and data of Seller relating to the Leases and
Lands described in subsections (a), (b) and (c) above (the "Records"), including
without limitation, all Lease records, title records (including abstracts of
title, title opinions and memoranda and title curative records related to the
Leases) contract files, and engineering files and geological files

 
 

--------------------------------------------------------------------------------

 

and maps, but excluding any documents covered by the attorney-client privilege
or any documents or data subject to restrictions on disclosure or transfer.


2.           Cash Consideration. The purchase price ("Purchase Price") to be
paid by Buyer for the Assets shall be $183,000 (USD).


3.           Effective Time and Closing Date. The purchase and sale of the
Assets shall be effective as of 12:01 a.m. on April 8, 2009 (the "Effective
Time"). The Closing shall occur on April 8, 2009 at 10:00 a.m. at the Sheridan,
Wyoming offices of Lonabaugh and Riggs LLP.


4.           Closing. At the Closing, the following events shall occur, each
being a condition precedent to the others, and each being deemed to have
occurred simultaneously with the others:


(a)           Seller will execute and deliver to Buyer an Assignment, Bill of
Sale and Conveyance for all of Seller's right, title, and interest in and to the
Assets, such instrument to be in the form attached hereto as Exhibit "C"
conveying the Assets with a special warranty of title by, through and under
Seller, but not otherwise, and such other assignments necessary to transfer the
Leases to Buyer, including without limitation any conveyances on official forms
and related documentation necessary to transfer the Leases to the Buyer in
accordance with governmental regulations.


(b)           Seller shall execute and deliver all documents necessary,
including necessary official forms required by regulatory agencies, to transfer
the Permits..


(c)           Buyer shall pay Seller the Purchase Price by wire transfer.


5.           Seller's Representations and Warranties. Seller makes, severally
and not jointly, the following representations and warranties as of Closing:


(a)           Status. Seller is a corporation duly organized, validly existing
and in good standing under the laws of Wyoming and is qualified to carry on its
business in Wyoming.


(b)           Power. Seller has all requisite power and authority to carry on
its business as presently conducted. The execution and delivery of this
Agreement does not, and the fulfillment of and compliance with the terms and
conditions hereof will not, as of Closing, violate, or be in conflict with, any
material provision of Seller's governing documents, or any material provision of
any agreement or instrument to which Seller is a party or by which it is bound,
or any judgment, decree, order, statute, rule or regulation applicable to
Seller.


(c)           Authorization and Enforceability. This Agreement constitutes
Seller's legal, valid and binding obligation, enforceable in accordance with its
terms, subject, however, to the effects of bankruptcy, insolvency,
reorganization, moratorium and other laws for the protection of creditors, as
well as to general principles of equity, regardless whether such enforceability
is considered in a proceeding in equity or at law.


(d)           Liability for Brokers' Fees. Seller has not incurred any
liability, contingent or otherwise, for brokers' or finders' fees relating to
the transactions contemplated by this Agreement for which Buyer shall have any
responsibility whatsoever.

-2- 
 

--------------------------------------------------------------------------------

 

(e)           Litigation. There is no action, suit, proceeding, claim or
investigation by any person, entity, administrative agency or governmental body
pending or threatened against it before any governmental authority that impedes
or is likely to impede its ability to consummate the transactions contemplated
by this Agreement.


(f)           Encumbrances. As of the Closing, the Assets will be free and clear
of all mortgages, liens, security interests, pledges or encumbrances.


(g)           Standing of Leases. All Leases are in full force and effect, and
Seller has timely paid all bonus, annual or delay rentals, minimum royalties or
other Lease payments necessary to perpetuate the Lease, and all necessary
consents, permissions, preferential rights, novations and approvals by third
parties in connection with the sale and transfer of the Leases have been
obtained or waived, with the exception of any approvals required by any
governmental authorities customarily approved after Closing.


(h)           The Contracts. Exhibit "B" is a true and complete list of all
Contracts. From and after Closing there will be no other contracts or agreements
relating to the Assets or in any manner to oil and gas operations on the Lands.
All necessary consents, and third-party approvals necessary to assign the
Contracts to Buyer have been obtained or waived.


(i)           Tax Partnerships. No portions of the Leases are currently owned by
any entity or group that (a) is deemed to be a partnership within the meaning of
Section 761 of the Internal Revenue Code of 1986 (the "Code") and (b) is not
excluded from the application of Subchapter K of Chapter I of Title A of the
Code by reason of the election described in Code Section 761(a).


(j)           The Permits. The Permits have been obtained in accordance with all
applicable laws, rules, regulations and orders.


(k)           Unrecorded Interests. There are no unrecorded interests in any
Lease that have been granted, reserved, or otherwise created by Seller or any of
its predecessors in interest.


(l)           Taxes. All taxes and assessments pertaining to the Assets based on
or measured by the ownership of property for all tax periods or the partial tax
periods prior to the Effective Time have been properly paid. After Closing Buyer
shall not become liable for any taxes that accrued (but need not have been
assessed) prior to the Effective Time.


(m)           Bankruptcy. There are no bankruptcy, reorganizations or similar
arrangements, pending, being contemplated by, or threatened against Seller.


(n)           Environmental Matters. Seller has no knowledge of any
environmental conditions or matters that would prevent Buyer from conducting oil
and gas operations on the Lands or would, upon Closing, place Buyer in
non-compliance with any environmental law. There have been no releases of
hazardous materials on, from, or in the Lands. Seller has conducted its
operations on the Lands with all permits required under any applicable
environmental laws, rules, regulations, orders and decrees and no governmental
agency, person or entity has commenced any action or proceeding of any kind
related to Seller's operations on the Lands.



-3- 
 

--------------------------------------------------------------------------------

 

6.           Buyer's Representations and Warranties. Buyer makes the following
representations and warranties as of the Closing:


(a)           Organization and Standing. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of New Jersey and is duly
qualified to carry on its business in Wyoming.


(b)           Power. Buyer has all requisite power and authority to carry on its
business as presently conducted. The execution and delivery of this Agreement
does not, and the fulfillment of and compliance with the terms and conditions
hereof will not, as of Closing, violate, or be in conflict with, any material
provision of Buyer's governing documents, or any material provision of any
agreement or instrument to which Buyer is a party or by which it is bound, or
any judgment, decree, order, statute, rule or regulation applicable to Buyer.


(c)           Authorization and Enforceability. This Agreement constitutes
Buyer's legal, valid and binding obligation, enforceable in accordance with its
terms, subject, however, to the effects of bankruptcy, insolvency,
reorganization, moratorium and other laws for the protection of creditors, as
well as to general principles of equity, regardless whether such enforceability
is considered in a proceeding in equity or at law.


(d)           Liability for Brokers' Fees. Buyer has not incurred any liability,
contingent or otherwise, for brokers' or finders' fees relating to the
transactions contemplated by this Agreement for which Seller shall have any
responsibility whatsoever.


(e)           Litigation. There is no action, suit, proceeding, claim or
investigation by any person, entity, administrative agency or governmental body
pending or threatened against it before any governmental authority that impedes
or is likely to impede its ability to consummate the transactions contemplated
by this Agreement and to assume the liabilities to be assumed by it under this
Agreement.


(f)           Due Diligence. Buyer has conducted such due diligence as it deems
necessary, and the Purchase Price reflects the results of Buyer's due diligence.


7.           Post-Closing Obligations.


(a)           Further Assurances. From time to time after Closing the Parties
shall execute, acknowledge and deliver to the others as appropriate such further
instruments and take such other action as may be reasonably requested in order
to more effectively assure Buyer the full benefits of the Assets and otherwise
fulfill the purposes of this Agreement.


(b)           Apportionment of Revenues. Obligations, Liabilities. Expenses and
Taxes. All revenues, obligations, liabilities and expenses associated with the
Assets shall be apportioned as of the Effective Time between Seller and Buyer,
with Seller retaining all pre-Effective Time revenues (if any) and expenses and
liabilities, and Buyer receiving or assuming all post-Effective Time revenues,
expenses and liabilities. All ad valorem, production, severance, conservation,
excise and similar taxes pertaining to the Assets based on or measured by the
ownership of the Assets attributable to the pre-Effective Time period shall be
the responsibility of Seller, regardless of when such taxes are actually
assessed. Buyer shall be responsible for all such taxes



-4- 
 

--------------------------------------------------------------------------------

 

accruing after the Effective Time.


(c)           Environmental Liability Apportionment. Without limiting Section
7(b) above, Sellers shall retain as to the Assets all environmental liabilities
that arose prior to the Effective Time, and Buyer shall be responsible for
environmental liabilities as to the Assets arising from and after the Effective
Time.


(d)           Non-Competition. During the three (3) year period from and after
the Effective Time, Seller shall not acquire, directly or indirectly, any
interest in any oil and gas leases or acquire fee mineral interests in any lands
located in the following Sheridan County, Wyoming townships:


Township 55 North, Range 77 West
Township 55 North, Range 76 West
Township 56 North, Range 77 West


(e)           Records. Within three (3) business days after the Closing, Seller
shall deliver its Records to Buyer's Sheridan office.


8.           Miscellaneous.


(a)           Survival of Representations and Warranties. The representations
and warranties of each Party contained in this Agreement shall survive Closing
for a period of three (3) years.


(b)           Expenses. All fees, costs and expenses incurred by Seller or Buyer
in negotiating this Agreement or in consummating the transaction contemplated in
this Agreement shall be paid by the Party incurring the same.


(c)           Severability. It is the intent of the Parties that the provisions
contained in this Agreement shall be severable. Should any provision, in whole
or in part, be held invalid as a matter of law, such holding shall not effect
and the other provisions of this Agreement, and such provisions that are not
invalid shall not be given effect without the invalid provision.


(d)           Titles for Convenience Only. The headings used in this Agreement
are inserted for convenience only and shall be disregarded in construing this
Agreement.


(e)           Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and to their respective successors
and assigns.


(f)           Governing Law. This Agreement shall be governed by, construed,
interpreted, and applied in accordance with the laws of Wyoming, excluding any
choice of law rules which would refer the matter to the laws of another
jurisdiction.


(g)           Notices. All notices under this Agreement shall be in writing and
addressed as set forth below. Any communication or delivery hereunder shall be
deemed to have been duly made and the receiving Party charged with notice (i) if
personally delivered, when



-5- 
 

--------------------------------------------------------------------------------

 

received, (ii) if mailed, three (3) business days after mailing, certified mail,
return receipt requested, or (iii) if sent by overnight courier, one (I) day
after sending.


If to Seller:


Sterling Oil & Gas Company
Attention: Tim Barritt, President
121 Marino Road
P.O. Box 500
Upton, Wyoming 82730
Facsimile: 307-468-9359


and to


Dan B. Riggs
Lonabaugh and Riggs, LLP
P.O. Drawer 5059
50 E. Loucks Street, Suite 100
Sheridan, Wyoming 82801
Facsimile: 307-672-2230


If to Buyer:


Attention: James G. Frew, Vice President
11451 Katy Freeway, Suite 400
Houston, Texas 77079
Facsimile: 713-871-4422


Any Party may, by written notice so delivered to the other Party, change the
address or individual to which delivery shall thereafter be made.


(h)           Amendments. This Agreement may not be amended nor any rights
hereunder waived except by an instrument in writing signed by the Party to be
charged with such amendment or waiver and delivered by such Party to the Party
claiming the benefit of such amendment or waiver.


(i)           Entire Agreement. This Agreement constitutes the entire
understanding among the Parties, their respective shareholders, officers,
directors and employees with respect to the subject matter hereof, superseding
all negotiations, prior discussions and prior agreements and understandings
relating to such subject matter.


(j)           No Third Party Beneficiaries. This Agreement is intended only to
benefit the Parties and their respective successors and assigns.


(k)           Counterparts. This Agreement may be executed by the Parties in any
number of counterparts, each of which shall be deemed an original instrument,
but all of which



-6- 
 

--------------------------------------------------------------------------------

 

together shall constitute one and the same instrument. Execution may be
evidenced by fax or pdf signatures with original signature pages to follow in
due course.






STERLING OIL & GAS COMPANY
 
J.M. I-IUBER CORPORATION
                   
By:
TIM BARRITT
 
By:
RALPH W. SCHOFIELD
 
Tim Barritt, President
   
Ralph W. Schofield, President - Energy

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

-7- 
 

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS
(to Purchase and Sale Agreement between Sterling Oil & Gas Company (Seller)
and J.M. Huber Corporation (Buyer))




Exhibit A
Lease Schedule
Exhibit B
List of Contracts
Exhibit C
Assignment form

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

-8- 
 

--------------------------------------------------------------------------------

 

Exhibit"A" attached to and made a part of that certain Purchase and Sale
Agreement and Assignment, Bill of Sale and Conveyance dated effective as of
April 8, 2009 between Sterling Oil & Gas Company and J. M. Huber Corporation
Lease Date
 
Book/Page
 
Lessor
 
Lessee
 
Legal Description
 
2/2/2007
 
State of Wyoming 07-00055
33 all & Minerals. LLC
Township 55 North. Range 77 West. 6th P.M.
       
Tract 47 (f/k/a Section II: NESW)
       
Tract 49 (f/k/a Section 11: SWSW)
       
Tract 50 (f/k/a Section 50[sic): SESE (actually Section 10)
       
Tracts 53 A-D (formerly part of Section 15)
2/2/2007
 
State of Wyoming 07-00054
33 Oil & Minerals. LLC
Township 55 North. Range 77 West. 6th P.M.
       
Resurvey Tracts 46 A-D (f/k/a Section II: W2NE~ E2NW)
7/1/2006
477/449
Westway Ranches, LLC
33 Oil & Minerals, LLC
Township 55 and 56 North. Range 77 West. 6th P.M.
       
Resurvey Tracts 37, 39A, 39B, 39C, 390,40
       
Township 55 North. Range 77 West. 6th P.M.
       
Resurvey Tract 48
       
Township 55 North. Range 77 West. 6th P.M.
       
Section 15: Lots I, 2. 3, 5. 6,8
       
Township 56 North. Range 77 West. 6th P.M.
       
Resurvey Tract 95, Resurvey Tract 96, that part of Resurvey Tract 86
       
described by metes and bounds therein
11/17/2006
481/534
Patricia Joyce Applegate, life
33 Oil & Minerals. LLC
Township 55 North. Range 77 West. 6th P.M.
   
tenant. and Patricia Joyce
 
Section 15: Lots 1. 2. 3. 5. 6. 8
   
Applegate. Trustee of the
 
Township 55 North. Range 77 West. 6th P.M.
   
Patricia Joyce Applegate
 
Resurvey Tract 48 (f/kla Section 10: SENE, NESE; Scction II: SWNW,
   
Family Trust
 
NWSW)
       
Township 55 and 56 North. Range 77 West, 6th P.M.
       
Resurvey Tracts 37, 39A, 39B, 39C, 390, 40 (f/kia SESE ofSection 35
       
56/77, Lot I, SENE, NESE, SENW. E2SW. SWSE. Lots 2.3. SWNE.
       
NWSE ofSection 2 55/77)
       
Township 56 North. Range 77 West. 6th P.M.
       
Resurvey Tract 9S (f/kla Section 35: E2W2). Resurvey Tract 96 (f/kla Section 35:
E2NE. N2SE)



Page 1 of 3
 
 


 
 

--------------------------------------------------------------------------------

 
 
ExhibitApage2 [exhapg2.jpg]
 
 

--------------------------------------------------------------------------------


 
 
ExhibitApage3 [exhapg3.jpg]
 
 
 

--------------------------------------------------------------------------------


 
ExhibitB [exhb.jpg]
 
 
 

--------------------------------------------------------------------------------


 
 
ExhibitCpage1 [exhcpg1.jpg]
 
 

--------------------------------------------------------------------------------


 
 
ExhibitCpage2 [exhcpg2.jpg]
 
 
 

--------------------------------------------------------------------------------


 
 
Signatures [signatures.jpg]
 
 
 

--------------------------------------------------------------------------------


 
 
Acknowledgments [acknowledgments.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 